Box 12: Cont’d.	Applicant’s remarks appear directed to the unentered after final amendment and thus, do not serve to place the application in condition for allowance.

	Upon both a further consideration of the references cited in the instant application and a further search of the prior art the Examiner finds a number of references that would serve to read upon the language of at least, proposed claim 1 with certain of those references serving to read upon claims 2-4. A list below of the particular references the examiner deems relevant:
US 2016/0198863
US 8,286,638
US 4,890,345
US 4,686,726
References that may be considered upon application of a rejection are:
US 2,281,736
US 3,551,016
DE 202017006471

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.






                                                                       /MICHAEL SAFAVI/                                                                       Primary Examiner, Art Unit 3631                                                                                                                             




















MS
March 14, 2022